NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0341n.06

                                           No. 20-3898

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Jul 15, 2021
                                                        )
UNITED STATES OF AMERICA,                                                  DEBORAH S. HUNT, Clerk
                                                        )
                                                        )
       Plaintiff-Appellee,
                                                        )   ON APPEAL FROM THE UNITED
                                                        )   STATES DISTRICT COURT FOR
v.
                                                        )   THE NORTHERN DISTRICT OF
                                                        )   OHIO
CHRISTOPHER COFFER,
                                                        )
                                                        )
       Defendant-Appellant.
                                                        )


       BEFORE: BATCHELDER, WHITE, and DONALD, Circuit Judges.

       PER CURIAM. Christopher Coffer appeals his 121-month sentence for child pornography

offenses. As set forth below, we AFFIRM.

       Admitting that he used file-sharing software to download and trade child pornography,

Coffer pleaded guilty to receipt and distribution of visual depictions of minors engaged in sexually

explicit conduct, in violation of 18 U.S.C. § 2252(a)(2), and possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B). Coffer’s presentence report set forth a guidelines range

of 151-to-188 months of imprisonment based on a total offense level of 34 and a criminal-history

category of I. Coffer requested a downward variance from that range based on his health issues,

asserting that he receives disability benefits for diabetic nephropathy and suffers from various

other ailments and that his health conditions place him at higher risk of death or complications

from COVID-19. At sentencing, the district court denied Coffer’s request for a downward

variance based on his health issues, noting that the Bureau of Prisons (BOP) “manages many
No. 20-3898, United States v. Coffer

serious health concerns,” but nevertheless varied downward based on the sentencing factors under

18 U.S.C. § 3553(a). (R. 51, PageID 300). The district court sentenced Coffer to 121 months of

imprisonment, a sentence below his Guidelines range, and delayed his report date to allow him to

undergo and recover from his scheduled medical procedures.

       In this timely appeal, Coffer challenges his 121-month sentence. We review a defendant’s

sentence for procedural and substantive reasonableness under an abuse-of-discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Libbey-Tipton, 948 F.3d 694, 705

(6th Cir. 2020). Coffer cites the standard of review for a procedural issue—whether the district

court adequately explained its sentencing decision—but makes a substantive argument—whether

the district court placed enough weight on his health issues.

       To the extent that Coffer raises a procedural challenge to his sentence, the government

argues that plain-error review applies because, when given the opportunity to object to the district

court’s sentencing determination, defense counsel did not object on the basis that the district court

did not adequately explain its refusal to vary downward based on Coffer’s health issues. See

United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc). Regardless of the standard

of review, the district court adequately explained its decision to deny Coffer’s request for a

downward variance based on his health issues. A sentencing explanation satisfies the requirements

of procedural reasonableness if the sentencing judge “set[s] forth enough to satisfy the appellate

court that [s]he has considered the parties’ arguments and has a reasoned basis for exercising [her]

own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). The district

court specifically addressed Coffer’s health conditions, concluding that those conditions, even in

the context of the COVID-19 pandemic, did not justify a downward variance:

       Get new teeth. BOP can manage that all day long. The BOP manages many serious
       health concerns. Diabetes is one of them. It can be managed. And it is one that is


                                                -2-
No. 20-3898, United States v. Coffer

       likely to lead to a higher risk for COVID. But you can be kept safe in a prison
       environment, also with hypertension.

       ....

       I don’t find, sir, that your health condition or the likely result of any single
       condition, diabetes, hypertension or the others, justify a variance downwards or
       departure. The Bureau of Prisons cares for many persons who are ill.

       COVID is a reality, and it’s certainly something that I keep in mind when I sentence
       to incarceration, because it is a different environment, one that doesn’t necessarily
       allow you the personal privileges you enjoy at home, but it doesn’t necessarily
       mean that you’re more likely to contract COVID, but it does mean that extra care
       will be taken.

       So there is no justification for a variance downwards due to your health or the
       implications of COVID on that health.

(R. 51, PageID 300-01). The district court provided an adequate explanation to satisfy the

requirements of procedural reasonableness.

       Coffer frames the issue for review as follows: “What is the extent of medical disadvantage

that a defendant must present in order to secure a variance based on ill health?” (Appellant’s Br.

6). Coffer essentially raises a substantive challenge to his sentence—that the district court gave

insufficient weight to his health issues. See United States v. Rayyan, 885 F.3d 436, 442 (6th Cir.

2018) (holding that a claim that a sentence is substantively unreasonable is “a complaint that the

court placed too much weight on some of the § 3553(a) factors and too little on others”). A

sentence’s substantive reasonableness is “a matter of reasoned discretion, not math, and our highly

deferential review of a district court’s sentencing decisions reflects as much.” Id. Given that we

afford a within-guidelines sentence a rebuttable presumption of substantive reasonableness,

Coffer’s burden of demonstrating that his below-guidelines sentence is “unreasonably long is even

more demanding.” United States v. Curry, 536 F.3d 571, 573 (6th Cir. 2008); see also United

States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013) (“Although it is not impossible to succeed on a



                                               -3-
No. 20-3898, United States v. Coffer

substantive-reasonableness challenge to a below-guidelines sentence, defendants who seek to do

so bear a heavy burden.”).

        Coffer has not satisfied that demanding burden. The district court denied Coffer’s request

for a downward variance based on his health issues, pointing out that the BOP “manages many

serious health concerns.” (R. 51, PageID 300). The district court determined that Coffer’s

arguments about his health issues and the COVID-19 pandemic were arguments that supported the

delay of his report date, which the district court allowed. The district court observed that Coffer

had failed to acknowledge his intentional harm to real victims and that “no one . . . should have

the right to enjoy [the] rape and torture [of children] in the privacy of his home and not pay the

most dire consequence for that gratification.” (Id. PageID 303). Notwithstanding those concerns,

the district court ultimately decided to impose a sentence that varied below the Guidelines based

on the § 3553(a) factors and the need “to leave room for you to improve your own conduct and

condition.” (Id. PageID 302). The record shows that the district court considered Coffer’s

arguments about his health, balanced the relevant § 3553(a) factors, granted a downward variance

(albeit for different reasons than his health), and imposed a substantively reasonable sentence

below his Guidelines range.

        Coffer asserts that courts have applied downward variances and departures when

sentencing seriously ill defendants, citing United States v. Almenas, 553 F.3d 27, 36-37 (1st Cir.

2009), and United States v. Myers, 503 F.3d 676, 684-87 (8th Cir. 2007).1 Neither case suggests

that a downward variance or departure is required when a defendant suffers from health issues.

Rather, those cases recognize the district court’s discretion to grant a downward variance or


1
 Under our circuit’s precedent, we lack jurisdiction to review the denial of a downward departure unless the district
court shows unawareness or misunderstanding of its discretion to grant a departure. See, e.g., United States v.
Theunick, 651 F.3d 578, 592 (6th Cir. 2011) (holding “unreviewable” a district court’s informed decision to deny a
downward departure for health under U.S.S.G. § 5H1.4). So to the extent Coffer suggests he should have received a
downward departure, we deny review.

                                                       -4-
No. 20-3898, United States v. Coffer

departure and its obligation to address the parties’ arguments. Here, the district court acted within

its discretion to deny Coffer’s request for a downward variance and adequately explained that

decision.

       For these reasons, we AFFIRM Coffer’s 121-month sentence.




                                                -5-